Citation Nr: 1708026	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  01-06 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 60 percent for bronchial asthma for the period from November 2, 1998 to July 8, 2014. 


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to November 1971.

This issue has an extensive procedural history.  The Board denied the increased rating claim in July 2008, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In January 2010, the Court granted a Joint Motion for Remand (JMR) and the Board remanded the issue in May 2010 for compliance with the JMR.  

In April 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the record. 

In June 2016, the Board granted a total disability rating based on individual unemployability (TDIU) and remanded the present issue for further development.  The Board finds that there has been substantial compliance with the June 2016 remand and no further action is necessary.  See Stegall v. v. West, 11 Vet. App. 268, 271 (1998).

Currently, the Veteran is rated at 60 percent from November 2, 1998 to July 8, 2014 and 100 percent from July 8, 2014 to the present for bronchial asthma.  In a July 2016 rating decision, the RO implemented the Board's grant of TDIU for the period from November 2, 1998 to July 8, 2014.  Thus, the only remaining issue before the Board is entitlement to a rating in excess of 60 percent from November 2, 1998 to July 8, 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. From November 2, 2008 to July 8, 2014, the Veteran's bronchial asthma was manifested by symptoms of wheezing, breath loss, and fatigue, but not respiratory failure.  

2. During this period, his pulmonary function test results showed, at worst, his FEV-1 was 48 percent of predicted value and his FEV-1/FVC was 58 percent of predicted value, post-bronchodilator.

3. During this period, the Veteran managed his disability with use of Albuterol rather than daily use of high dose corticosteroids or immuno-suppressive medications. 


CONCLUSION OF LAW

The criteria for a rating higher than 60 percent for bronchial asthma for the period from November 2, 1998 to July 8, 2014, were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 6602 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability Ratings in General

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability rating,   38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's disability is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6602 for bronchial asthma.  Under Diagnostic Code 6602, a 60 percent evaluation is warranted for: FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is warranted for: FEV-1 less than 40 percent predicted; or FEV-1/FVC less than 40 percent; or more than one attack per week with episodes of respiratory failure; or required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Id.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).
Increased Rating for Bronchial Asthma

The Veteran contends that he is entitled to a 100 percent disability rating for his service-connected bronchial asthma.  During the June 2016 Board hearing, the Veteran testified that he has experienced his current asthma symptoms for the entire period on appeal; thus, he argued that he is entitled to a 100 percent rating prior to July 8, 2014.  Specifically, prior to July 2014, his asthma interfered with his daily activities and he experienced loss of breath anywhere from a couple of weeks to a couple of months, depending on the season.  He also experienced tightness in the chest, wheezing, and fatigue.   

VA treatment records from 1999 to 2005 are associated with the record and show regular treatment for the Veteran's asthma.  In February 2000 the Veteran's asthma was determined stable with no exacerbations or episodes of uncontrolled wheezing.  A medical record from July 2001 shows that the Veteran's asthma was stable with present medication and an October 2001 medical record noted that the Veteran "uses significant and large amount of steroid inhalers and occasional oral steroids."  In December 2003, the Veteran reported mild asthma exacerbations but his asthma was also noted as stable in December 2003 and August 2004.  

The Veteran was afforded several VA examinations to assess the severity of his bronchial asthma during this period.  At a VA respiratory examination in January 1999, he complained of chronic wheezing and shortness of breath after walking one city block, but denied productive cough, sputum, chest tightness, at home oxygen use, and hemoptysis.  His medications included Albuterol and Vanceril inhalers.  A physical examination showed diffuse expiratory wheezing throughout the entire lung fields with distant breath sounds.  There were no rales or rhonchi noted. 

A March 1999 VA PFT showed pre-bronchodilator forced expiratory volume in one second (FEV-1) was 50 percent of predicted value and FEV-1 to forced vital capacity (FEV-1/FVC) was 63 percent of predicted value.  Post-bronchodilator forced expiratory volume in one second (FEV-1) was 48 percent of predicted value and FEV-1 to forced vital capacity (FEV-1/FVC) was 58 percent of predicted value. 

An addendum medical opinion was obtained for the PFT results in July 1999.  The VA examiner indicated that the March 1999 test results were consistent with bronchial asthma and revealed FEV-1 was 50 percent predicted. The FEV-1/FVC ratio was 63 percent.  Regarding the question of which one, between the regular study and bronchodilator study, is the more accurate assessment of the respiratory disability, the answer was that whichever had the greater value.  It was noted FEV-1/FVC ratio was 63 percent and this was consistent with obstructive airway disease which could be chronic obstructive pulmonary disease or bronchial asthma.

The Veteran was afforded a second VA respiratory examination in January 2002.  He reported that he experienced bronchial asthma attacks throughout the year, and they were worse in the fall and best in the winter.  At the time, he was using Flunisolide oral inhaler and Albuterol oral inhaler to manage his asthma.  A physical examination revealed diminished bilateral breath sounds, audible with expiratory wheeze throughout.  He did not have any nail clubbing or peripheral or circumoral cyanosis, and his breathing at the time of the examination was easy and regular.  PFT results showed FEV-1 was 57 percent of predicted value and FVC/FEV-1 ratio of 56 percent of predicted value pre-bronchodilator, and FEV-1 was 60 percent of predicted  value and FVC/FEV-1 ratio of 62 percent of predicted value, post-bronchodilator. 

In March 2003, the Veteran underwent another respiratory examination.  He indicated that during the fall season he could have severe coughing attacks and difficulty breathing five to six times per day.  During episodes of dyspnea, he was not able to do any physical activity.  The examiner noted the Veteran had a reactive airway disease that was aggravated by odors, dust, pollen, and stress. The attacks last from two minutes to two hours and could be severe and impact on his ability to perform physical activities.  

In July 2008, the Board denied the Veteran's claim for an increased rating.  The Veteran appealed this denial to the Court and, in January 2010, both parties moved for the Court to vacate the July 2008 denial and remand it for further development.  The Court granted the parties' JMR and the matter was returned to the Board.  The Board remanded the matter to the RO and instructed the RO to obtain the Veteran's Social Security Administration (SSA) records and afford the Veteran a new VA examination.  SSA records were determined unavailable for review in February 2014 and the Veteran was provided appropriate notice.  

Per the Board's remand, the Veteran was afforded a new VA respiratory examination in July 2014.  He reported experiencing sporadic asthma attacks: for example, some years he experienced no asthma attacks and other years, he experienced them throughout the year, with fall and spring being the worst seasons.  The Veteran only used Albuterol because other inhalers, including inhaled steroids, did not manage his symptoms and caused him to feel "manic."  He further reported that he has never experienced an episode of respiratory failure.  The examiner indicated that the Veteran's disability requires the intermittent use of inhalational bronchodilator therapy.  Pulmonary function testing was conducted and results showed "severe obstructive airway disease without significant bronchodilator response."  FEV-1 was 39 percent and FVC was 55 percent of the predicted after bronchodilation.  

The Veteran's VA medical records from 2005 to 2014 were also associated with the file while the claim was in remand status.  Although the treatment records indicated regular medical visits, there were few medical notes specific to his bronchial asthma.  In August 2006, his asthma was indicated as "stable from a respiratory standpoint."  The Veteran presented for primary care treatment in August 2008 and denied any difficulty with his breathing at the time.  The nurse practitioner noted that "[i]n spite of his hx of asthma, patient is a long time smoker and currently is smoking cigarettes and cigars.  He is comfortable with his current [pulmonary] status - he states he has no intention of quitting tobacco." 

The Veteran underwent a PFT in December 2008.  The results showed FEV-1 was 59 percent of predicted value and the FVC/FEV-1 ratio was 61 percent of predicted value pre-bronchodilator and FEV-1 of 55 percent of predicted and FVC/FEV-1 ratio of 59 percent of predicted post-bronchodilator.  The examiner noted that there is moderately severe airway obstruction and a diffusion effect suggesting emphysema, but "the absence of overinflation indicates a concurrent restrictive process which may account for the diffusion defect."  He further noted that the results are consistent with respiratory muscle weakness, and diagnosed the Veteran with moderately severe obstructive airways disease and moderately severe diffusion defect.  

An October 2009 record notes that the Veteran's asthma "is bad" including wheezing in both lungs.  The Veteran denied inhaled steroids and stated he uses Albuterol only.  A November 2010 medical record indicates "moderate to severe asthma" and that the Veteran denied any medication other than Albuterol.  

In consideration of all of the evidence, including that outlined above, the Board finds that the Veteran is not entitled to a 100 percent rating for his service-connected bronchial asthma prior to July 8, 2014.  Again, to warrant a 100 percent rating, the evidence must show the existence of: FEV-1 less than 40 percent predicted; FEV-1/FVC less than 40 percent; more than one attack per week with episodes of respiratory failure; or required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  The March 1999, January 2002, and December 2008 PFT results do not show that the Veteran had FEV-1 of less than 40 percent or FEV-1/FVC of less than 40 percent.  Moreover, the Veteran reported in July 2014 that he has never experienced an episode of respiratory failure, which is supported by the medical records.  

Finally, the Veteran's records do not show that his disability required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  The Veteran testified that he only uses Albuterol, which is administered by inhalation as a bronchodilator and does not satisfy the requirements for a 100 percent rating.  See Dorland's Illustrated Medical Dictionary 45 (32d ed. 2012).  The July 2014 VA examination noted that his disability required only the intermittent use of inhalational bronchodilator therapy.  VA records also show that the Veteran has denied inhaled steroids and preferred to be treated by Albuterol.  Although a medical record from October 2001 indicated that the Veteran used "occasional" oral steroids, the record does not support a finding that his disability required daily systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medication during the period on appeal. 

The Board has considered the Veteran's contentions that his disability did not increase in severity overnight and his symptoms for the period on appeal warrant a 100 percent rating.  While the Veteran is competent to describe symptoms that he experiences, he is not competent to speak to the specific level of disability for his bronchial asthma.  Importantly, such competent evidence concerning the severity of his disability has been provided the VA medical examiners and records - specifically by PFTs performed throughout the period on appeal.  

During the Board hearing, the Veteran also argued that his symptoms warrant a 100 percent rating for the entire period on appeal because the 2002 and 2014 VA examiners similar described his disability as moderately severe.  The Board notes that the 2002 VA examiner concluded that the Veteran had "moderately severe airway obstruction" and the 2014 VA examiner concluded that the Veteran had "severe obstructive airway disease."  Furthermore, even if the disability was described using similar terminology, this would not be conclusive of the disability level.  When the examination reports are read in conjunction with the results of the PFTs, and other medical records, it is clear that his symptoms do not warrant a rating in excess of 60 percent.  See 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.").  

Because the preponderance of the evidence is against the claim, the claim for an increased rating is denied. 

Extraschedular Rating

The Board has considered whether referral for an extraschedular rating is warranted.  The Veteran's service-connected bronchial asthma is manifested by signs and symptoms such as limited forced expiratory volume to forced vital capacity, asthma exacerbations, wheezing, and use of inhalational medication.  These signs and symptoms, and their resulting impairment, are aptly contemplated by the rating schedule.  38 C.F.R. § 4.71a.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration; thus a referral for an extraschedular analysis is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)). 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is already rated for TDIU for the period on appeal; thus, this issue is not before the Board.

The Board notes that the Veteran's TDIU award is solely due to the Veteran's bronchial asthma which potentially raises the issue of entitlement to special monthly compensation under 38 U.S.C.A § 1114.  See  Akles v. Derwinski, 1 Vet. App. 118 (1991) (holding that the Board must consider entitlement to SMC if raised by the rating issue on appeal); see also Bradley, 22 Vet. App. at 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  The issue of entitlement to special monthly compensation under 1114(s), however, has not been raised because the Veteran is not service-connected for any other disabilities.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in March 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service records, supporting lay statements, VA medical records, and a formal finding of unavailability for his SSA records.  The Veteran was also afforded several VA examinations to assist in assessing the severity of his bronchial asthma.  The examinations were adequate because they were performed by medical professionals, were based on a review of the Veteran's record, history, and symptomatology, and included the necessary findings.  

Additionally the Veteran provided testimony at a Board hearing in June 2016.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  No new evidence was received following the December 2016 Supplemental Statement of the Case.  For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.






[Continued on Next Page]
ORDER

Entitlement to a rating in excess of 60 percent for the service-connected bronchial asthma from November 2, 1998 to July 8, 2014 is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


